NO. 12-22-00116-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

LUCRETIA REDMON,                                          §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Lucretia Redmon, has filed a motion to dismiss this original proceeding. 1 She
states that Respondent vacated the order of which she complained. No decision has been
delivered in this proceeding. Accordingly, Relator’s motion to dismiss is granted, and the
petition for writ of mandamus is dismissed. We lift our stay of May 16, 2022.
Opinion delivered May 18, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          Respondent is the Honorable Robert K. Inselmann, Jr., Judge of the 217th District Court in Angelina
County, Texas. The Real Party in Interest is Samantha Carey.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                            MAY 18, 2022

                                       NO. 12-22-00116-CV



                                     LUCRETIA REDMON,
                                          Relator
                                            V.

                           HON. ROBERT K. INSELMANN, JR.,
                                     Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Lucretia Redmon; who is the relator in appellate cause number 12-22-00116-CV and the
defendant in trial court cause number CV-01008-21-04, pending on the docket of the 217th
Judicial District Court of Angelina County, Texas. Said petition for writ of mandamus having
been filed herein on May 13, 2022, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.